         Case 1:18-cv-01230-RHH Document 6 Filed 11/07/18 Page 1 of 2




     Wntteb $'>tates <!Court of jfeberal <!Claims
                                       No. 18-1230 C
                                      November 7, 2018



CASSANDRA D. METTS,

              Plaintiff,

v.

UNITED STATES OF AMERICA,

              Defendant.


        Cassandra D. Metts, Baltimore, MD, prose.

       Christopher Loren Harlow, Esquire, United States Department of Justice, Civil
Division, Washington, D.C., for defendant.

                                 ORDER AND OPINION

Hodges, Senior Judge.

       Plaintiff Cassandra D. Metts filed a Complaint in August 2018 seeking damages
against the United States for various reasons, including the denial of social security benefits
by the State of Maryland, First Amendment violations, and criminal activity involving a
named reverend. 1 Defendant filed a motion to dismiss for lack of subject matter jurisdiction
pursuant to RCFC 12(b)(l).

       This court generally hears actions against the United States in which Congress has
waived its sovereign immunity pursuant to the Tucker Act. 28 U.S.C. § 1491(a)(l). The
Tucker Act permits an action for money damages, but plaintiffs must establish a separate
source within a contract, regulation, statute, or constitutional provision that reasonably
authorizes payment of money for violation of the contract, statute, or other provision.
United States v. Testan, 424 U.S. 392, 398 (1976).

        The Supreme Court has ruled that pleadings filed by plaintiffs who proceed pro se

1 Ms.Metts asserts similar allegations in her complaint filed on August 13, 2018. Metts v.
United States, CIA No. 18-1229.
                                                            7017 1450 DODD 1346 3356
                                              -1-
         Case 1:18-cv-01230-RHH Document 6 Filed 11/07/18 Page 2 of 2




are held to less rigid standards than those of parties represented by counsel, Hughes v.
Rowe, 449 U.S. 5, 9 (1980). Prose plaintiffs nevertheless bear the burden of establishing
by a preponderance of the evidence that all jurisdictional requirements are satisfied.
Bernard v. United States, 59 Fed. CL 497, 499 (2004); Reynolds v. Army & Air Force Exch.
Serv., 846 Fed. 2d 746, 748 (Fed. Cir. 1988). The court must dismiss an action if we
determine "at any time that [we] lack subject matter jurisdiction." RCFC 12(h)(3).

       This court does not have jurisdiction over First Amendment claims. United States
v. Connolly, 716 F.2d 882, 886-87 (Fed. Cir. 1983). Our jurisdiction does not include
claims based on criminal violations. Sanders v. United States, 252 F.3d 1329, 1333-34
(Fed. Cir. 2001); Brown v. United States, 105 F.3d 621,624 (Fed. Cir. 1997) (citing U.S.C.
§ 1491(a)(l )). We do not have jurisdiction over social security claims. 42 U.S.C. § 405(g);
Addams-More v. United States, 81 Fed. CL 312, 315 (2008).

        We have reviewed the complaint in a light most deferential to this plaintiff and taken
into consideration the Judiciary's obligation to consider allegations of prose pleadings with
wide latitude. Nevertheless, plaintiff has not shown that all jurisdictional requirements for
filing suit are satisfied; no have we been able to discern a claim within this court's
jurisdiction. United States v. Ford Motor Co., 497 F.3d 1331, 1336 (Fed. Cir. 2007).

      For the reasons stated above, we GRANT defendant's Motion to Dismiss for lack
of subject matter jurisdiction. The Clerk of Court will DISMISS plaintiffs Complaint
pursuant to RCFC 12(b)(l). No costs.

       IT IS SO ORDERED.




                                             -2-
